Action for: (1) accounting; (2) reformation or cancellation of certain instruments executed by the individual and corporate plaintiffs or either of them to the defendants or any of them, and (3) to recover damages of $600,000. Plaintiff William E. Hedger appeals from an order dismissing his complaint as against all the defendants upon the ground that it does not state facts sufficient to constitute a cause of action. Defendants Francis S. Bushey and Raymond J. Bushey appeal from an order denying their motion to dismiss the complaint of the corporate plaintiff as to them, for legal insufficiency. Defendant Tug Claremont Corporation appeals from an order denying its motion to dismiss the complaint of the corporate plaintiff as to it, made upon the same ground. Orders severally affirmed, without costs, on the opinion of Mr. Justice Smith at Special Term. (186 Mise. 758.) Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur.